Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 19, 2021

                                      No. 04-20-00563-CV

                          IN THE INTEREST OF K.J.G., A CHILD

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 09352C
                          Honorable Susan Harris, Judge Presiding


                                         ORDER

        Appellee’s brief is currently due April 12, 2021. On March 18, 2021, appellee filed a
motion requesting an extension of time to file the brief until May 12, 2021, for a total extension
of thirty days. After consideration, we GRANT the motion and ORDER appellee to file its brief
by May 12, 2021.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court